Citation Nr: 0335730	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1969.

Service connection is in effect for as follows: coronary 
artery disease, rated as 60 percent disabling; PTSD, rated as 
50 percent disabling; diabetes mellitus (herbicide), rated as 
20 percent disabling; fungal skin infection, feet and elbows, 
rated as 10 percent disabling; diabetic peripheral neuropathy 
of the right lower extremity, rated as 10 percent disabling; 
diabetic peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; hypertension associated with 
diabetes mellitus, rated as 10 percent disabling; impotence 
associated with diabetes mellitus, and diabetic nephropathy, 
each rated as noncompensably disabling.  With the added 
bilateral factors, the combined rating is 90 percent; and the 
veteran is in receipt of special monthly compensation under 
38 U.S.C.A. § 1114 for loss of use of a creative organ.  He 
has been found to be entitled to a total rating based on 
individual unemployability (TDIU).  Entitlement has also been 
established to Chapter 35 benefits.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, NM.

In the course of the current appeal, the RO increased the 
veteran's rating for PTSD to 50 percent.  Since that is not 
the maximum assignable, that issue remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

Questions with regard to earlier effective dates are not now 
part of the current appeal.  The veteran has also withdrawn 
appellate review on the issues of entitlement to increased 
ratings for coronary artery disease and his fungal infection.  
These issues are no longer part of his appeal.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the RO if 
further action is required thereby.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO; the RO has 
notified him of the type of evidence needed to substantiate 
his claim; and the veteran has acted on and understands the 
comparable responsibilities incumbent on himself or VA for 
obtaining evidence.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in at least significant occupational impairment 
and severe social impairment and more nearly approximates 
total incapacitation.

3.  The veteran is not now working in a gainful form of 
employment, due to both mental and physical problems, but his 
PTSD alone would otherwise also result in total occupational 
and social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to its duty to assist 
a claimant with facts pertinent to his/her claim.  The 
veteran was notified of these provisions in a Statement of 
the Case and a Supplemental Statement of the Case.  Suffice 
it to state that with regard to the PTSD issue, the Board is 
satisfied that all such requirements have been fulfilled.  


Factual Background

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  Clinical records show that he is not 
seen by a psychiatrist and/or a psychologist on a periodic 
basis.  

Extensive VA outpatient treatment records are in the file 
relating to care for the veteran's mental health problems as 
well as other organic disabilities, many of which are also 
service-connected.  He has himself indicated on various 
examinations that his lower extremity problems, or his heart, 
have had significant impact on his ability to work.

On VA evaluations undertaken in September 2002, the veteran 
reported a significant problem relating to work was his PTSD.  
In fact, he reported that his angina was exacerbated only by 
stress.  The veteran stated that he had frequent recurrent 
flashbacks and nightmares related to his service experiences.  

The veteran has reported having a history of polysubstance 
abuse, but has been sober in that regard for several years.  
He also has a history of binge drinking which he combines 
with impulsive behavior such as driving his motorcycle at a 
high speed (the last episode of which was 1-2 years before 
the 2002 examination).

The veteran reports that he lives with his wife of 10 years 
and prefers to stay away from large crowds.  He does not go 
to church regularly and does not exercise.  He has sexual 
problems due to his disabilities, and takes a variety of 
medications.  However, he denies taking illicit drugs at 
present.

He also reported that he has nightmares, flashbacks and anger 
which have increased recently along with other health 
problems and the stress associated therewith.  Other current 
symptoms include depression, loss of interest and energy, a 
decrease in memory and concentration, and sporadic appetite.  
He has passive thoughts of death but no current suicidal 
ideations.  He describes himself as having lost ambition and 
says he no longer cares.  The examiner diagnosed PTSD, 
chronic, and opined that his current and recent Global 
Assessment of Functioning (GAF) score was 45.  

The veteran has also submitted a copy of his resignation 
letter with the County as a Special Project Coordinator, 
dated in October 2002, in which he has indicated that he was 
no longer able to work due to his mental and health 
illnesses.  He has collaterally stated that this resignation 
was due to his PTSD.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2003); 38 
C.F.R. § 4.1 (2003).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

The veteran's PTSD is now evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  This 
evaluation contemplates symptoms reflecting occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships.

In order to obtain a 70 percent disability rating, the 
veteran's symptoms need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.


Analysis

There is a great deal of direct and collateral evidence in 
this case upon which to assess the veteran's current 
industrial capacities as impacted by his PTSD.  The Board 
finds that there is ample basis for assessing the veteran's 
overall mental health at present including with the 
assistance of a detailed and productive evaluation undertaken 
in September 2002, as reported above.

The Board notes that he has significant organic health 
problems and that would seriously impact his ability to work 
also.  However, the issue at hand is whether his PTSD alone 
would render him unable to work and totally incapacitated.  
In this regard, it is noted that while he has said on cardiac 
examination that his heart is an occupational hazard, he has 
otherwise noted that his stress precipitated, or is at least 
correlated in time with, his angina, so they are reasonably 
perceived as interrelated from that standpoint. 

The veteran has a current GAF of 45, and has admittedly 
serious social problems, with a limited ability to function 
in any socialized setting including in employment.  The Board 
recognizes that his work situation has been anything but 
optimal although he stayed with the job for some time.  

He is currently rated as 50 percent disabling.  The Board is 
aware that the criteria of Diagnostic Code 9411 do not 
include specific words like "moderate" or "severe," but the 
Board finds that the degree of the veteran's disability fully 
resembles the criteria for a 50 percent evaluation because of 
a restricted affect, mood disturbances, and difficulty in 
establishing social relationships.  

However, the Board also notes that the veteran's social 
impairment goes beyond mere "difficulty"; he has been shown 
to be almost completely socially isolated.  But in addition, 
the Board concludes that the veteran is unable to establish 
and maintain effective relationships.  This finding can 
reasonably provide a basis for a 70 percent evaluation under 
Diagnostic Code 9411.  

The issue remains as to whether his PTSD renders him totally 
occupationally or socially inadaptable.  In that regard, he 
has indicated that he resigned his job in October 2002 solely 
as a result of his PTSD.  Care should be taken that the 
effects of the veteran's PTSD not be minimized because he has 
other disabilities of significance.  The fact remains that 
the evidence in its entirety reflects a situation which is 
more nearly reflected by the criteria requisite to the grant 
of a 100 percent schedular rating.  There is certainly a 
doubt in this case to whether the veteran is a viable 
candidate for maintaining gainful employment.  Accordingly, 
he is entitled to a 100 percent rating under the Code.  To 
that extent, the appeal is granted.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

On the December 2002 VA examination, the veteran reported 
that he had numbness and tingling in both legs and feet; and 
that he would get cramps in both legs with walking about 200-
300 feet, particularly the right leg.  Peripheral pulses were 
2+ at the left radial, 3+ at the right radial; 2+ at the left 
dorsalis pedis; 2+ at the right dorsalis pedis; absent at 
both the right and left posterior tibials.  Monofilament 
sensation testing was absent in the right great toe.  

On another VA evaluation in December 2002, the veteran 
reported that he had chronic pain and weakness in his back 
with radiation into the right lateral leg.  He said that his 
right lateral leg and thigh were frequently numb.  He had 
also developed weakness in his right ankle.  He had 
instability and other problems due to a prior right knee 
injury and said he had felt unable to continue work as a bus 
driver as a result.

The veteran argues that his lower extremity problems solely 
attributable to his diabetic neuropathy are much more 
severely disabling than reflected in the current ratings.  

It is noted that during the course of the current appeal, 
additional regulations have been put into effect with regard 
to obligation on the part of VA to assist in obtaining 
records, etc.  In this case, there may be additional VA 
clinical records available with regard to the veteran's 
peripheral neuropathy.  

In addition, further examination should provide a basis for 
distinguishing those symptoms which relate to the service-
connected disabilities versus those that do not.  Current 
clinical assessments are unclear as to which symptoms are 
associated with which disability.

The case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
to provide up-to-date reports of all care 
for lower extremity disabilities.

2.  The veteran should be scheduled for a 
VA special orthopedic and neurological 
evaluation to determine the exact nature 
and severity of his current peripheral 
neuropathy problems in the lower 
extremities.  All evidence should be made 
available to the examiner(s).  A clear 
distinction should be made as to those 
symptoms which reflect service-connected 
problems versus those that reflect 
nonservice-connected disabili-ties and 
the impact one may have on the other, if 
any.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
appellant with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

In particular, the SSOC should also 
contain all of the laws and regulations 
applicable to the claim.  A suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



